             Case 1:18-cv-01699-DCF Document 44 Filed 01/31/19 Page 1 of 2
                                                                       USDCSDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC#: _ __ __ _ _
 ANDREW VINAS, et al. ,                                                 ··. ' TE FILED:   --L.4--"'-'-+-'"--"--'_,___




                                Plaintiff,
                                                                          18cv01699 (DF)
                 -against-
                                                                          ORDER OF
                                                                          DISMISSAL
 PROCIDA CONSTRUCTION CORP., et al.,
                    Defendants.


DEBRA FREEMAN, United States Magistrate Judge:

       In this action under the Fair Labor Standards Act, the New York Labor Law, and New

York common law, which is before this Court on the consent of the parties pursuant to 28 U.S .C .

§ 636(c), the parties, having reached an agreement in principle to resolve the action, have placed

their proposed settlement agreement before this Court for approval. See Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 1999 (2d Cir. 2015) (requiring judicial fairness review of FLSA

settlements). The parties have also submitted a letter to the Court, explaining why they believe

the proposed settlement agreement is fair, reasonable, and adequate. (Dkt. 41; see also Dkt. 43

(follow-up letter).) This Court has reviewed the parties' submissions in order to determine

whether the proposed agreement (included as part of Dkt. 43) represents a reasonable

compromise of the claims asserted in this action, and, in light of the totality of the relevant

circumstances, including the representations made in the parties' letters, the terms of the

proposed settlement agreement, and this Court' s own familiarity with this matter, it is hereby

ORDERED that:

        1.     The Court finds that the terms of the proposed settlement agreement are fair,

reasonable, and adequate, both to redress Plaintiffs' claims in this action and to compensate

Plaintiffs' counsel for their legal fees, and the agreement is therefore approved.
             Case 1:18-cv-01699-DCF Document 44 Filed 01/31/19 Page 2 of 2



        2.      The Court notes that the proposed settlement agreement expressly contemplates

that this Court will retain jurisdiction over this action. (See Dkt. 43 (proposed settlement

agreement ,r 11).) In light of this, and in order to effectuate the evident intent of the parties, this

Court will retain jurisdiction over this matter for the purpose of enforcing the settlement.

       3.      As a result of the Court's approval of the parties' executed settlement agreement,

this action is hereby discontinued with prejudice and without costs or fees to any party. The

Clerk of Court is directed to close this case on the Docket of the Court.

Dated: New York, New York
       January 31 , 2019

                                                        SO ORDERED



                                                        DEBRA FREEMAN
                                                        United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                    2
